DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 10, 14, 18, 25, 27-28, 33, 40, 46, 49-50, 59, and 61, drawn a method of treating a disease in a subject.
Group II, claims 77-81, drawn to a kit instructing a user to said kit to treat a subject according to the method of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of the method comprising enclosing a portion of a tissue comprising skin of said subject within a clamp and clamping the issue for a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Banbury (2004/0215217) or Hulka (6,010,516) and Pastor-Pareja (“An innate immune response of blood cells to tumors and tissue damage in Drosophila”). 
Banbury discloses a method of treating a disease in a subject (see paragraphs 0010-0018), said method comprising enclosing a portion of tissue comprising skin of said subject within a clamp (10, see figs. 1-8) and clamping the issue for a duration and with sufficient pressure to cause damage to said tissue (see figs. 1-8 and paragraphs 0084-0097).
 Alternatively, Hulka discloses a method for treating a disease (see claim 1 and Col 5, lines 55-64) in a subject comprising enclosing portion of tissue of said subject within a clamp (10, fig. 1) and clamping the tissue for a duration and with sufficient pressure to cause damage to said tissue (see claim 1 and Col 5, lines 55-64, Hulka discloses the clamp members are pivoted to grasp and crush the tissue in between the members 12, this minimizes and makes consistent the distance between the electrodes 22 for the electric current to flow between, further, this compressive force applied to the clamp members 12 ensures that blood vessel walls within the crushed tissue will be approximated and crushed together, furthermore, since the device is a surgical tool, it is being used in a method to treat a disease), Hulka fails to disclose that the tissue comprising skin, however, Pastor-Pareja teaches using forceps to inflict damage to the epidermis of larvae (p 152, col 2, para 2 "In situ wounding was performed by gently holding the larva in position with one pair of forceps while closing a second pair of forceps (Dumont #5 straight tips) over the larval epidermis and the underlying disc"). Pastor-Pareja suggests that tissue damage could benefit an animal by priming the .  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine R Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TU A VO/Primary Examiner, Art Unit 3785